department of the treasury internal_revenue_service washington d c number release date cc el gl br2 uilc date issued date memorandum for assistant regional_counsel gl western region cc wr from subject joseph w clark senior technician reviewer cc el gl br significant service_center advice request offset bypass refunds this document responds to your request for advice dated date this document is not to be cited as precedent issue whether the internal_revenue_service the service may reverse an overpayment credited to a taxpayer’s account to satisfy a prior outstanding tax_liability so that the taxpayer_advocate may issue a taxpayer_assistance_order tao requiring the service to issue a refund for the overpayment on the grounds of hardship conclusion no the taxpayer_advocate cannot issue a tao to require the service to do an act which the service is otherwise prohibited from doing in this case the service cannot reverse the overpayment to issue a refund facts the taxpayer_advocate wishes to order the service to reverse an overpayment credited to a taxpayer’s account which credit satisfied a prior outstanding tax_liability in effect the taxpayer_advocate wants to reverse the application of funds to re-create an overpayment situation the taxpayer_advocate then would use the secretary’s discretionary authority under sec_6402 to order a refund of the overpayment be made to the taxpayer law and analysis sec_6402 provides that in the case of any overpayment the secretary may credit the overpayment against any outstanding federal tax_liability offset or may refund the overpayment to the taxpayer sec_6402 if the taxpayer owes only outstanding federal tax debt the service has the discretion to determine whether to offset the overpayment see 505_f2d_506 2d cir service has discretion to apply or not to apply refund from voluntary overpayment to trust fund tax_liability 519_fsupp_178 n d ohio service may credit tax overpayments to subsequent years but is not required to do so when the service exercises its discretion to issue a refund of an overpayment even though the taxpayer owes unpaid taxes which the refund may be offset against because the taxpayer is in a condition of significant hardship an offset bypass refund occurs however sec_6402 permits offset bypass refunds only where an overpayment exists once the overpayment is credited and the liability is paid the overpayment ceases to exist under the facts of this case there is no overpayment to refund and there is no authority for the secretary absent clerical or mathematical error to reverse a tax payment properly credited to an outstanding liability of a taxpayer irm h the taxpayer_advocate may require the secretary_of_the_treasury or his subordinates to take any_action as permitted by law sec_7811 in this regard the taxpayer_advocate may issue a taxpayer_assistance_order tao requiring the internal_revenue_service service to release levied property or stop any_action or refrain from taking further action against a taxpayer the taxpayer_advocate may not however order the secretary and by delegation the commissioner of internal revenue to take any_action the secretary is not however an overpayment cannot be refunded and must be applied to any outstanding debt for child_support or any non-tax debt owed to a federal_agency sec_6402 d also where the overpayment results from an installment the overpayment must first be credited against any unpaid installments sec_6403 see eg sca addressing overpayments in the context of interest_netting mathematical or clerical errors may generally be undone by the service see eg sec_6213 matter of 99_f3d_740 5th cir unauthorized and accidental abatement of assessment is ineffective 311_fsupp_1184 s d n y when abatement issued because of mistake of fact or bookkeeping error assessment may be reinstated permitted to take in his own right under the internal_revenue_code specific statutory authority is required for the service to reverse a completed transaction e g i r c sec_6323 withdrawal of notice_of_federal_tax_lien sec_6404 abatement of penalty and interest sec_6343 release_of_levy as previously mentioned there exists no specific statutory authority for the service to reverse an overpayment that already has been credited against a past due account therefore the taxpayer_advocate would have no authority to issue a tao to require such a refund sec_301_7811-1 see also irm problem_resolution_program handbook no sec_35 taxpayer_advocate cannot refund an overpayment once it has offset to the balance due finally the office_of_the_taxpayer_advocate recognizes the foregoing as counsel’s position and consequently has requested a legislative change be made to sec_6402 see irs national taxpayer advocate’s annual report to congress proposal no pincite it is the chief counsel’s opinion that the service may bypass a refund offset under sec_6402 only if the action is initiated prior to the assessment_date of the return creating the overpayment if you have any questions please call although the ability of the taxpayer_advocate to issue taos was broadened by the amendments to sec_7811 those amendments do not give the taxpayer_advocate additional authority not granted to the secretary
